Citation Nr: 1243159	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Prior to February 16, 2011, entitlement to a rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine.  

2.  Beginning February 16, 2011, entitlement to a rating in excess of 40 percent for degenerative joint and disc disease of the lumbar spine.  

3.  Prior to February 16, 2011, entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

4.  Beginning February 16, 2011, entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 1975.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which increased the disability evaluation for the Veteran's degenerative joint and disc disease of the lumbar spine from 10 percent to 20 percent disabling.  
 
In November 2010, the Veteran presented testimony before the undersigned Veterans Law Judge in Washington, D.C.  A copy of the transcript has been associated with the claims folder. 

In January 2011, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  During the pendency of this appeal, in a September 2012 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for the lumbar spine disability to 40 percent disabling effective February 16, 2011.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board notes that the issue of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was also the subject of the January 2011 remand.  However, in the September 2012 rating decision, the AMC granted a TDIU.  The Veteran has not disagreed with the effective date of the grant, or otherwise expressed disagreement with that decision.  Therefore, this action represents a full grant of the benefit sought, and this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

In addition to the actions outlined above, in the September 2012 rating decision the AMC also granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation effective May 19, 2004, and a 40 percent evaluation effective February 16, 2011.  In considering whether a higher evaluation is warranted for degenerative joint and disc disease of the lumbar spine, the Board must consider both the orthopedic and neurological manifestations of the disability.  As to the neurological manifestations (i.e. left lower extremity radiculopathy), the Board notes that the statement of the case (SOC) and subsequent supplemental statements of the case (SSOC's) issued with regard to the increased rating claim for degenerative joint and disc disease of the lumbar spine did not address entitlement to a higher rating for neurological manifestations.  Therefore, on remand, such should be accomplished, and consideration of a higher evaluation for orthopedic manifestations is deferred.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's increased rating claims for degenerative joint and disc disease of the lumbar spine, considering the neurological manifestations to include left lower extremity radiculopathy (e.g. prior to February 16, 2011, entitlement to an initial evaluation in excess of 10 percent, and beginning February 16, 2011, entitlement to an initial evaluation in excess of 40 percent).  If the claims remain denied, the RO should issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


